Case 9:18-ap-01058-DS                 Doc 193 Filed 09/03/19 Entered 09/03/19 17:46:14                    Desc
                                        Main Document    Page 1 of 9


 1    BRIAN L. DAVIDOFF (SBN 102654)
      bdavidoff@greenbergglusker.com
 2    KEITH PATRICK BANNER (SBN 259502)
      kbanner@greenbergglusker.com
 3    GREENBERG GLUSKER FIELDS CLAMAN & MACHTINGER LLP
      1900 Avenue of the Stars, 21st Floor
 4    Los Angeles, CA 90067
      (310) 553 3610
 5
      DOUGLAS R. GOODING (BBO#: 558976)
 6    dgooding@choate.com
      JONATHAN D. MARSHALL (BBO#: 680723)
 7    jmarshall@choate.com
      CHOATE, HALL & STEWART LLP
 8    Two International Place
      Boston, MA 02110
 9    (617) 248-5000

10    Attorneys For: Defendants
      FIDUS INVESTMENT CORPORATION, FIDUS MEZZANINE
11    CAPITAL II, L.P., AVANTE MEZZANINE PARTNERS SBIC, LP,
      AND AVANTE MEZZANINE PARTNERS II, INC.
12
                                        UNITED STATES BANKRUPTCY COURT
13
                       CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION
14

15    In re                                                              CASE NO. 9:16-BK-11912-DS

16    CHANNEL TECHNOLOGIES GROUP, LLC,                                   CHAPTER 11

17                                  Debtor.                              CASE NO. 9:18-AP-01058-DS

18
      CORPORATE RECOVERY ASSOCIATES,                                     REPLY OF DEFENDANTS FIDUS
19    LLC, As Trustee For The Liquidating Trust Of                       INVESTMENT CORPORATION, FIDUS
      Channel Technologies Group, LLC,                                   MEZZANINE CAPITAL II, L.P.,
20                                                                       AVANTE MEZZANINE PARTNERS
                                    Plaintiff,                           SBIC, LP, AVANTE MEZZANINE
21      vs.                                                              PARTNERS II, INC. IN SUPPORT OF
                                                                         MOTION TO DISMISS SECOND
22                                                                       AMENDED COMPLAINT

23                                                                       HEARING
                                                                         DATE   SEPTEMBER 10, 2019
24                                                                       TIME:  1:00 P.M.
                                                                         PLACE: COURTROOM 1639
25                                                                              255 E. TEMPLE STREET
                                                                                LOS ANGELES, CA 90012
26

27

28
                 REPLY OF DEFENDANTS ISO MOTION TO DISMISS SECOND AMENDED COMPLAINT
     9406779v3
     C:\Users\sharper\Desktop\CTG __ Avante - Reply ISO Motion to Dismiss Second Amended Complaint.DOCX
Case 9:18-ap-01058-DS               Doc 193 Filed 09/03/19 Entered 09/03/19 17:46:14                           Desc
                                      Main Document    Page 2 of 9


 1    BLUE WOLF CAPITAL PARTNERS, LLC,
      BLUE WOLF CAPITAL FUND II, L.P.,
 2    GLADSTONE INVESTMENT
      CORPORATION, BLUE WOLF CAPITAL
 3    ADVISORS L.P., BW PIEZO HOLDINGS,
      LLC, FIDUS INVESTMENT
 4    CORPORATION, FIDUS MEZZANINE
      CAPITAL II, L.P., AVANTE MEZZANINE
 5    PARTNERS SBIC, LP, AVANTE
      MEZZANINE PARTNERS II, INC., PENGDI
 6    HAN, DHAN, LLC, GRANT THORNTON,
      LLP, CTG ADVANCED MATERIALS, LLC,
 7    CTS CORPORATION, ELECTRO OPTICAL
      INDUSTRIES,
 8
                          Defendants.
 9

10            Defendants Fidus Investment Corporation, Fidus Mezzanine Capital II, L.P., Avante
11    Mezzanine Partners SBIC, LP, and Avante Mezzanine Partners II, Inc., (collectively, the “Second
12    Lien Lenders”) respectfully submit this reply (the “Reply”) to the Plaintiff’s Response to
13    Defendants Fidus Investment Corporation, Fidus Mezzanine Capital II, L.P., Avante Mezzanine
14    Partners SBIC, LP, Avante Mezzanine Partners II, Inc.’s Motion to Dismiss Second Amended
15    Complaint (the “Response”) filed by Plaintiff Corporate Recovery Associates, LLC, as Trustee for
16    the Liquidating Trust of Channel Technologies Group, LLC (“Plaintiff” or the “Trustee”).1                       For
17    the reasons explained in the Motion to Dismiss and as further set forth in this Reply memorandum,
18    all counts against the Second Lien Lenders should be dismissed with prejudice. In support of the
19    Reply, the Second Lien Lenders respectfully state as follows:
20    I.      The Trustee Fails To Assert Viable Claims Against The Second Lien Lenders For
              Repayment Of The Secured Loan Because Repayment Was Made With The Proceeds
21            Of The Sale Of A Non-Debtor Entity And Did Not Involve Property Of The Debtor, And
              In Exchange, The Second Lien Lenders Extinguished Antecedent Secured Debt.
22

23            The Trustee’s avoidance claims fail on their face because the Transfers were not of “an

24    interest of the debtor in property,” a requirement that must be met in order to state a claim for

25

26
      1
           Capitalized terms used herein yet otherwise undefined shall have the meanings ascribed to them in the Motion of
27         Defendants Fidus Investment Corporation, Fidus Mezzanine Capital II, L.P., Avante Mezzanine Partners SBIC,
           LP, Avante Mezzanine Partners II, Inc. to Dismiss the Second Amended Complaint (the “Motion to Dismiss”)
28         [Docket No. 177].

     9406779v3                                                    1
                   REPLY OF DEFENDANTS
     C:\Users\sharper\Desktop\CTG __ Avante - Reply ISO MOTION
                                                    ISO Motion       TO Second
                                                               to Dismiss DISMISS SECOND
                                                                               Amended       AMENDED
                                                                                       Complaint.DOCX   COMPLAINT
Case 9:18-ap-01058-DS               Doc 193 Filed 09/03/19 Entered 09/03/19 17:46:14                           Desc
                                      Main Document    Page 3 of 9


 1    avoidance under Bankruptcy Code Sections 544, 547, and 548. See 11 U.S.C. §§ 544(a), 547(b),

 2    548(a)(1). With respect to the sale of non-debtor CTG Advanced Materials, the proceeds of which

 3    were used repay the Secured Loan, such sale proceeds never became property of the Debtor. The

 4    Trustee accepts this point in its papers. See, e.g., Response, p.4. The Trustee, therefore, cannot

 5    meet its burden under Sections 544, 547, and 548 because it cannot establish that the Debtor had an

 6    interest in the proceeds transferred to repay the Secured Loan. See Spear v. Global Forest Prods.

 7    (In re Heddings Lumber & Bldg. Supply), 228 B.R. 727, 730 (B.A.P. 9th Cir. 1998) (upholding

 8    dismissal of claim to avoid transfer because “it was not established that the Debtor owned the funds”

 9    being transferred).2

10            Additionally, contrary to the Trustee’s assertions, the Debtor received value on account of the

11    Transfers. In its Response, the Trustee states, incorrectly, that the Debtor did not receive any value

12    from the repayment of the Secured Loan and that “[t]he Mezzanine Lenders[’] untenable,

13    contradictory positions are in full display when it argues in its Motion to Dismiss both that the

14    Debtor has not established that the Debtor is entitled to the proceeds of the sale of AM and that the

15    loan payments made by the Debtor to the Mezzanine Lenders are in satisfaction of a loan to the

16    Debtor to acquire AM.” Response, p.17. This contention, however, mistakenly confuses the

17    concept of value in the context of secured obligations. “Value” includes the “satisfaction or securing

18    of a present or antecedent debt of the debtor.” 11 U.S.C. § 548(d)(2)(A). “The debtor receives value

19    simply by securing a debt. The collateral makes the loan possible; the value received by the debtor

20    is access to the loan proceeds; in the same sense, the value received by a debtor who satisfies an

21    antecedent debt is the proceeds of the loan.” Anand v. Nat’l Republic Bank, 239 B.R. 511, 517-18

22    (N.D. Ill. 1999).        Here, the proceeds of the Secured Loan itself constitute value.                      See id.

23    Additionally, by virtue of its status as a borrower under the loan agreement, the Debtor was an

24    obligor, and the extinguishing of an obligation or guarantee under a loan agreement also constitutes

25

26
      2
          CTG made payments to the Second Lien Lenders on account of principal, interest and fees owing to the Second
27        Lien Lenders pursuant to the terms of the loan agreement (the “Regular Loan Payments”). As discussed further
          in the Motion to Dismiss, these Regular Loan Payments are not subject to avoidance because, among other reasons,
28        the Trustee has failed to sufficiently plead insolvency as required under Bankruptcy Code Sections 547 and 548.

     9406779v3                                                    2
                   REPLY OF DEFENDANTS
     C:\Users\sharper\Desktop\CTG __ Avante - Reply ISO MOTION
                                                    ISO Motion       TO Second
                                                               to Dismiss DISMISS SECOND
                                                                               Amended       AMENDED
                                                                                       Complaint.DOCX   COMPLAINT
Case 9:18-ap-01058-DS               Doc 193 Filed 09/03/19 Entered 09/03/19 17:46:14                           Desc
                                      Main Document    Page 4 of 9


 1    value. See, e.g., Harker v. Center Motors, Inc. (In re Gerdes), 246 B.R. 311, 315 (Bankr. S.D. Ohio

 2    2000) (debtor’s avoidance of liability met reasonably equivalent value requirement); In re Cavalier

 3    Homes of Georgia, Inc., 102 B.R. 878, 886 (Bankr. M.D. Ga. 1989) (reduction of debtor’s

 4    contingent liability on a guaranty found to have constituted transfer on account of an antecedent

 5    debt and additionally to have been reasonably equivalent value). Therefore, the Trustee fails to carry

 6    its burden to establish prima facie avoidance claims.

 7    II.     In The Alternative, The Trustee Fails To Assert Viable Claims Against The Second Lien
              Lenders Under Its Alter Ego Theory Because, By Virtue Of The Alter Ego Entities’
 8            Shared Liabilities, Repayment Of The Secured Loan Was In Satisfaction Of An
 9            Antecedent Debt.

10            The Trustee’s Response rehashes similar conclusory allegations and legal conclusions made

11    in its Amended Complaint, namely, that the Debtor, CTG Advanced Materials, and BW Piezo

12    operated as alter egos of one another and “[d]uring this time, the Debtor owned the assets, including

13    through its alter egos.” Response, p.9. Although the Second Lien Lenders have no reason to believe

14    the Debtor co-mingled its assets, assuming, arguendo, that such co-mingling did occur, the entities

15    co-mingled liabilities as well. Therefore, the Regular Loan Payments and the repayment of the

16    Secured Loan on behalf of the alter ego entities constituted repayment of an antecedent debt. As

17    discussed herein and in the Motion to Dismiss, repayment of a secured obligation is a transfer made

18    in satisfaction of an antecedent debt and does not constitute an avoidable transfer. See, e.g., Kapila

19    v. Integra Bank, N.A. (In re Pearlman), Case No. 6:07-bk-00761-KSJ, 2011 Bankr. LEXIS 1740, at

20    *14-15 (Bankr. M.D. Fla. April 26, 2011) (“[L]oan repayments on a present or antecedent debt

21    normally constitute reasonably equivalent value to debtors because the debtors in exchange receive

22    a reduction in the principal and interest of their loan by an equal amount.”) (internal quotations

23    omitted); Pereira v. Dow Chem. Co. (In re Trace Int’l Holdings, Inc.), 287 B.R. 98, 110 (Bankr.

24    S.D.N.Y. 2002) (“Payment of antecedent debt…constitute[s] sufficient consideration.”). Therefore,

25    even if this Court were to apply the Debtor’s alter ego theory, because the payments made to the

26    ///

27    ///

28    ///
     9406779v3                                                    3
                   REPLY OF DEFENDANTS
     C:\Users\sharper\Desktop\CTG __ Avante - Reply ISO MOTION
                                                    ISO Motion       TO Second
                                                               to Dismiss DISMISS SECOND
                                                                               Amended       AMENDED
                                                                                       Complaint.DOCX   COMPLAINT
Case 9:18-ap-01058-DS                  Doc 193 Filed 09/03/19 Entered 09/03/19 17:46:14                                Desc
                                         Main Document    Page 5 of 9


 1     Second Lien Lenders were in satisfaction of a debt owed to the Second Lien Lenders either by the

 2    Debtor or on behalf of the alleged alter ego enterprise, the payments are not subject to avoidance.3

 3    III.      The Second Lien Lenders Have Perfected Security Interests And Judicial Notice Of The
                UCC Financing Statements Is Appropriate Because They Are Public Records.
 4

 5              The Trustee’s objections to the Second Lien Lenders’ requests for judicial notice are a red

 6    herring. It is axiomatic that judicial notice applies to public records, such as UCC financing

 7    statements. See, e.g., United Tactical Sys., LLC v. Real Action Paintballs, Inc., Case No. 14-cv-

 8    04050-MEJ, 2017 U.S. Dist. LEXIS 25668, at *16 (N.D. Cal. Feb. 23, 2017) (“Because these UCC

 9    financing statements are public records, the Court grants the [request for judicial notice] as to

10    them.”); Hanover Ins. Co. v. Fremont Bank, 68 F. Supp. 3d 1085, 1092 (N.D. Cal. 2014) (taking

11    judicial notice of UCC financing statement); Theta Chi Fraternity, Inc. v. Leland Stanford Junior

12    Univ., 212 F. Supp. 3d 816, 823 (N.D. Cal. 2016) (finding it appropriate to take judicial notice of

13    filings with the California Secretary of State; noting that “[w]hile plaintiff asserts that these filings

14    ‘do not appear to be authentic,’ plaintiff gives no reason why the documents appear inauthentic”)

15    (internal citations omitted); United States v. Perkins, Civil No. Civ. 2:06-CV-00249-LKK-DAD,

16    2007 U.S. Dist. LEXIS 8517, at *5 n.2 (E.D. Cal. Jan. 18, 2007) (“The Court takes judicial notice

17    of the contents of the UCC Financing Statement.”) (citing Lee v. Los Angeles, 250 F.3d 668, 689

18    (9th Cir. 2001) (noting that judicial notice may be taken of public records)).

19              The Trustee’s attempts to even advance the argument that the Second Lien Lenders’ liens are

20    not perfected (an argument the Trustee failed to raise in its Original Complaint) expose the Amended

21    Complaint for its shortcomings: the Trustee cannot assert viable claims against the Second Lien

22

23
      3
             There is also no support for the Trustee’s contention that “because the entities were alter egos…legal dominion and
24           control of the assets underlying the Alter Ego Transfers, including the Payoff and Equity Distributions did not
             transfer until March 2016…[t]hus, the Payoff and Equity Distribution transfers are initial transfers.” Response,
25           p.9. Even if the Trustee did adequately allege a basis for an alter ego determination (which, again, the Second Lien
             Lenders do not believe one exists), entities do not lose their separate identities under all circumstances in perpetuity.
26           See Grant v. Weatherholt, 123 Cal. App. 2d 34, 49 (Cal. App. Feb. 3, 1954) (fact that an “entity has been disregarded
             for some purpose does not warrant its being disregarded for all purposes”). The Trustee’s Response also ignores
27           that value for the purposes of a Section 550(b) defense includes value given to the transferee’s transferor, and is
             not limited to value given to the debtor. See Bonded Fin. Servs. v. European Am. Bank, 838 F.2d 890, 897 (7th
28           Cir. 1988); Grochocinski v. Knippen (In re Knippen), 355 B.R. 710, 729 (Bankr. N.D. Ill. 2016).

     9406779v3                                                        4
                   REPLY OF DEFENDANTS
     C:\Users\sharper\Desktop\CTG __ Avante - Reply ISO MOTION
                                                    ISO Motion       TO Second
                                                               to Dismiss DISMISS SECOND
                                                                               Amended       AMENDED
                                                                                       Complaint.DOCX     COMPLAINT
Case 9:18-ap-01058-DS                Doc 193 Filed 09/03/19 Entered 09/03/19 17:46:14                             Desc
                                       Main Document    Page 6 of 9


 1    Lenders, and has therefore resorted to throwing all possible claims against a wall hoping one of

 2    them will stick. This does not mean the Trustee is permitted to manufacture its own facts about the

 3    authenticity of the UCC financing statements in order to shore up its argument.4 The Second Lien

 4    Lenders’ UCC financing statements clearly show that they perfected their security interests. The

 5    Trustee’s avoidance claims therefore fail because, as explained by the Second Lien Lenders in the

 6    Motion to Dismiss, any sums repaid pursuant to a secured loan agreement cannot be avoidable

 7    transfers as a matter of law. Henry v. Lehman Commer. Paper, Inc. (In re First Alliance Mortg.

 8    Co.), 471 F.3d 977, 1008 (9th Cir. 2006) (“[R]epayments of fully secured obligations – where a

 9    transfer results in a dollar for dollar reduction in the debtor’s liability – do not hinder, delay, or

10    defraud creditors because the transfers do not put assets otherwise available in a bankruptcy

11    distribution out of their reach.”).

12                                                       CONCLUSION

13             For the reasons set forth herein, Second Lien Lenders respectfully request that the Motion to

14    Dismiss be granted and that the Plaintiff not be granted leave to amend the Amended Complaint

15    with respect to the Second Lien Lenders.

16    ///

17    ///

18    ///

19    ///

20    ///

21    ///

22    ///

23

24
      4
            If the Trustee failed to discover certain UCC financing statements through its search methods, that does not mean
25          they do not exist. Under Article 9, a filing office must maintain a record of a financing statement for at least one
            year following the lapse of the effectiveness of a financing statement. UCC section 9-522(a); see also International
26          Association of Commercial Administrators, Secured Transactions Section, Uniform Commercial Code, Article 9,
            Model Administrative Rules (2018 ed.), Rule 313. Thereafter, the filing office may purge the financing statement
27          and all related records from the searchable indexes and the UCC filing office information system. Notwithstanding
            the foregoing, the Second Lien Lenders provided counsel to the Trustee copies of the UCC financing statements
28          prior to its filing of its Motion to Dismiss.

     9406779v3                                                     5
                   REPLY OF DEFENDANTS
     C:\Users\sharper\Desktop\CTG __ Avante - Reply ISO MOTION
                                                    ISO Motion       TO Second
                                                               to Dismiss DISMISS SECOND
                                                                               Amended       AMENDED
                                                                                       Complaint.DOCX   COMPLAINT
Case 9:18-ap-01058-DS               Doc 193 Filed 09/03/19 Entered 09/03/19 17:46:14                           Desc
                                      Main Document    Page 7 of 9


 1    DATED: September 3, 2019                                        GREENBERG GLUSKER FIELDS
                                                                      CLAMAN & MACHTINGER LLP
 2

 3                                                                    By: /s/ Brian L. Davidoff
 4                                                                       BRIAN L. DAVIDOFF
                                                                         KEITH PATRICK BANNER
 5

 6                                                                    CHOATE, HALL & STEWART LLP

 7

 8                                                                    By:
                                                                            DOUGLAS R. GOODING
 9                                                                          JONATHAN D. MARSHALL

10                                                                          Attorneys for Defendants Fidus Investment
                                                                            Corporation, Fidus Mezzanine Capital II,
11                                                                          L.P., Avante Mezzanine Partners SBIC,
                                                                            LP, and Avante Mezzanine Partners II, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     9406779v3                                                    6
                   REPLY OF DEFENDANTS
     C:\Users\sharper\Desktop\CTG __ Avante - Reply ISO MOTION
                                                    ISO Motion       TO Second
                                                               to Dismiss DISMISS SECOND
                                                                               Amended       AMENDED
                                                                                       Complaint.DOCX   COMPLAINT
 Case 9:18-ap-01058-DS                   Doc 193 Filed 09/03/19 Entered 09/03/19 17:46:14                                      Desc
                                           Main Document    Page 8 of 9


                                    PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1900 Avenue of the Stars, 21st Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify):

    REPLY OF DEFENDANTS FIDUS INVESTMENT CORPORATION, FIDUS MEZZANINE CAPITAL II, L.P.,
   AVANTE MEZZANINE PARTNERS SBIC, LP, AVANTE MEZZANINE PARTNERS II, INC. IN SUPPORT OF
                     MOTION TO DISMISS SECOND AMENDED COMPLAINT

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
document. On (date) September 3, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
transmission at the email addresses stated below:

                                                                        Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September 3,
2019 I served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge
here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later
than 24 hours after the document is filed.

        Via Messenger
        The Honorable Deborah J. Saltzman
        United States Bankruptcy Court
        Central District of California
        Edward R. Roybal Federal Building and Courthouse
        255 E. Temple Street, Suite 1634
        Los Angeles, CA 90012

                                                                                    Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  September 3, 2019              Sherry Harper                                             /s/ Sherry Harper
  Date                           Printed Name                                              Signature




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                        F 9013-3.1.PROOF.SERVICE
14012-00002/3217081.1
 Case 9:18-ap-01058-DS                    Doc 193 Filed 09/03/19 Entered 09/03/19 17:46:14                                      Desc
                                            Main Document    Page 9 of 9


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

        Keith Patrick Banner kbanner@greenbergglusker.com,
         sharper@greenbergglusker.com;calendar@greenbergglusker.com
        Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
        Jonathan Boustani jboustani@btlaw.com
        Cheryl S Chang Chang@Blankrome.com, Hno@BlankRome.com
        Brian L Davidoff bdavidoff@greenbergglusker.com,
         calendar@greenbergglusker.com;jking@greenbergglusker.com
        Edward J Dennis , eburch@lynnllp.com
        Craig N Haring charing@blankrome.com, arc@blankrome.com
        Tobias S Keller tkeller@kellerbenvenutti.com
        Ian Landsberg ilandsberg@sklarkirsh.com,
         lskaist@sklarkirsh.com;yalarcon@sklarkirsh.com;mmadden@sklarkirsh.com;
         ilandsberg@ecf.inforuptcy.com
        Andrew B Levin alevin@wcghlaw.com,
         Meir@virtualparalegalservices.com;pj@wcghlaw.com;jmartinez@wcghlaw.com
        Christian A Orozco corozco@lynnllp.com, thooker@lynnllp.com;ejohnson@lynnllp.com
        Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
        Howard Steinberg steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com
        David A Taylor david@taylorstrategic.com
        United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                         F 9013-3.1.PROOF.SERVICE
14012-00002/3217081.1
